Title: To George Washington from Jonathan Trumbull, Sr., 24 January 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 24th January 1776

Your Letters of the 20th and 21st instant are received—I thought fit this morning to acquaint Colo. Burrell, appointed to command the Regiment destined to Canada from hence, that a Months pay will be advanced to Officers and Men by you; this additional encouragement will enliven them to the Service—Also to inform, that I understood the Rout of the Massachusetts and New Hampshire Regiments, would probably be by No. 4 to Onion River, with a Commissary to attend such as went that way—A months pay was promised the men by my Proclamation, and on being acquainted with the readiness of the Men, One of the Comtee of Pay Table should attend for the payment thereof at Litchfield to prevent delay—Am unable to inform how and where the Money from you may be received.
The Men in that quarter are well spirited and Zealous, but

have yet received no intelligence of the progress made in the Business—shall give you every necessary intelligence as it comes to my Knowledge—Every necessary requisite for the march of this Regiment will be provided on the best terms in my Power—Shall forward the three Regiments destined for your Camp without delay. I am, with Sincere Esteem and Regard Your Excellency’s Most Obedient and humble Servant

Jonth. Trumbull

